Name: Commission Regulation (EEC) No 920/77 of 29 April 1977 amending in respect of the 1977/78 milk year various Commission Regulations concerning milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy
 Date Published: nan

 Avis juridique important|31977R0920Commission Regulation (EEC) No 920/77 of 29 April 1977 amending in respect of the 1977/78 milk year various Commission Regulations concerning milk and milk products Official Journal L 108 , 30/04/1977 P. 0075 - 0077 Greek special edition: Chapter 03 Volume 18 P. 0030 Finnish special edition: Chapter 3 Volume 8 P. 0200 Swedish special edition: Chapter 3 Volume 8 P. 0200 COMMISSION REGULATION (EEC) No 920/77 of 29 April 1977 amending in respect of the 1977/78 milk year various Commission Regulations concerning milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 559/76 (2), and in particular Articles 6 (7), 7 (5) and 10 (3) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2714/72 (4), and in particular Article 7a thereof, Whereas in the light of the development of the market and the decisions adopted by the Council at the beginning of the 1977/78 milk year, in particular the changes in the intervention price of butter and of skimmed-milk powder, it is necessary to amend various Commission Regulations and repeal those that have ceased to apply: - Commission Regulation (EEC) No 990/72 of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feedingstuffs and for skimmed-milk powder for use as feed (5), as last amended by Regulation (EEC) No 2293/76 (6), - Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces (7), as last amended by Regulation (EEC) No 2575/76 (8), - Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at reduced prices to non-profit-making institutions and organizations (9), as last amended by Regulation (EEC) No 2575/76, - Commission Regulation (EEC) No 349/73 of 31 January 1973 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter (10), as last amended by Regulation (EEC) No 2575/76, - Commission Regulation (EEC) No 232/75 of 30 January 1975 on the sale of butter at reduced prices for use in the manufacture of pastry products and ice-cream (11), as last amended by Regulation (EEC) No 569/77 (12), - Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (13), as last amended by Regulation (EEC) No 681/77 (14), - Commission Regulation (EEC) No 2213/76 of 10 September 1976 on the sale of skimmed-milk powder from public storage (15), - Commission Regulation (EEC) No 639/77 of 28 March 1977 temporarily suspending the sale of skimmed-milk powder in accordance with Regulation (EEC) No 2213/76 (16), - Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (17), as last amended by Regulation (EEC) No 443/77 (18); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 67, 15.3.1976, p. 9. (3)OJ No L 169, 18.7.1968, p. 1. (4)OJ No L 291, 28.12.1972, p. 15. (5)OJ No L 115, 17.5.1972, p. 1. (6)OJ No L 259, 23.9.1976, p. 8. (7)OJ No L 142, 22.6.1972, p. 14. (8)OJ No L 293, 23.10.1976, p. 23. (9)OJ No L 181, 9.8.1972, p. 11. (10)OJ No L 40, 13.2.1973, p. 1. (11)OJ No L 24, 31.1.1975, p. 45. (12)OJ No L 72, 19.3.1977, p. 11. (13)OJ No L 228, 20.8.1976, p. 17. (14)OJ No L 84, 1.4.1977, p. 49. (15)OJ No L 249, 11.9.1976, p. 6. (16)OJ No L 80, 29.3.1977, p. 15. (17)OJ No L 52, 24.2.1977, p. 19. (18)OJ No L 58, 3.3.1977, p. 16. HAS ADOPTED THIS REGULATION: Article 1 In Article 1a of Regulation (EEC) No 990/72, paragraph 4 is amended to read as follows: "4. Aid for skimmed-milk powder denatured in accordance with Articles 2 and 3 shall be granted only for quantities which, in respect of each month, do not exceed the quantity of skimmed-milk powder denatured by the undertaking in question, as determined by the supervision provided for in Article 3, during the corresponding month of the calendar year 1975, plus 30 %. The Member States may take as their reference quantity, in place of the quantity denatured during the corresponding month of the calendar year 1975, a quantity equal to one fifth of the total quantity denatured during that month and the two months immediately preceding and following it." Article 2 Regulation (EEC) No 1282/72 is amended to read as follows: 1. In Article 2, first paragraph, the amount "131 750 units of account" shall be replaced by "135 units of account". 2. In Article 8 the text appearing under (a) is replaced by the following: "(a) The compensatory amounts fixed in accordance with Regulation (EEC) No 974/71 shall be multiplied by the coefficient 0 742, however, for the United Kingdom the coefficient shall be 0 747." Article 3 Regulation (EEC) No 1717/72 is amended to read as follows: 1. In Article 3 (1), first paragraph, the amount "131 750 units of account" is replaced by "138 75 units of account". 2. In Article 9, the text appearing under (a) is replaced by the following: "(a) The compensatory amounts fixed in accordance with Regulation (EEC) No 974/71 shall be multiplied by the coefficient 0 740, however, for the United Kingdom the coefficient shall be 0 745". Article 4 Regulation (EEC) No 349/73 is amended as follows: 1. In Article 1 (b) the expression "from 1 April 1973" is deleted. 2. In Article 2 (3), second indent, the amount "123 units of account" is replaced by "130 units of account". 3. In Article 3 (1), the amount "107 763 units of account" is replaced by "129 units of account". 4. In Article 14 (1), the coefficient "0 75" is replaced by "0 747". Article 5 In Article 20 (a) of Regulation (EEC) No 232/75: - the coefficient "0 735" is replaced by "0 734", - the coefficient "0 740" is replaced by "0 738". Article 6 Regulation (EEC) No 2054/76 is amended as follows: 1. In Article 3 (1), the amount "9 units of account" is replaced by "8 units of account"; 2. In Article 4 (2), the date "10 May 1977" is replaced by "1 August 1977"; 3. In Article 4 (3), the amount "14 units of account" is replaced by "12 units of account"; 4. In Article 14 (a), first paragraph, the coefficient "0 788" is replaced by "0 790"; 5. In Article 14 (a), second paragraph, the coefficient "1 751" is replaced by "1 754". Article 7 1. Regulation (EEC) No 639/77 is hereby repealed. 2. Article 2 (1) (a) of Regulation (EEC) No 2213/76 is amended to read as follows: "(a) ex-storage depot at a price equal to the selling price applied by the intervention agency at the time of conclusion of the selling contract, plus two units of account per 100 kilograms." Article 8 In Article 19, second paragraph, of Regulation (EEC) No 368/77: - in the first indent, the coefficient "0 718" is replaced by "0 722", - in the second indent, the coefficient "0 7308" is replaced by "0 738". Article 9 This Regulation shall enter into force on 1 May 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1977. For the Commission Finn GUNDELACH Vice-President